                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA

SATCO PRODUCTS, INC.,

                 Plaintiff,
                                                        Case No. 1:21-cv-00643-TCB
          v.

SEOUL SEMICONDUCTOR CO., LTD. and                       JURY TRIAL DEMANDED
SEOUL SEMICONDUCTOR, INC.

                 Defendants.


          MOTION FOR EXTENSION OF TIME FOR DEFENDANT
         SEOUL SEMICONDUCTOR, INC. TO ANSWER, MOVE OR
           OTHERWISE PLEAD IN RESPONSE TO COMPLAINT

          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Defendant

    Seoul Semiconductor, Inc. (“SSI”), respectfully moves for an order granting

    SSI an extension of time for a period of thirty (30) days, up to and including April

    19, 2021, 1 to answer, move, or otherwise plead in response to the Complaint in

    this action. In support of this motion, SSI shows as follows:

          1. The current deadline of March 18, 2021 has not yet expired.

          2. The undersigned counsel was retained yesterday and appeared in the



1
  An extension of 30 calendar days falls on Saturday, April 17, 2021, and therefore
the requested extension would result in a due date of Monday, April 19, 2021.
                                                1
         WBD (US) 46873145v1
        case today.

     3. SSI has not previously moved for an extension of time to answer, move,

        or otherwise plead in response to the Complaint. This is SSI’s first

        requested extension.

     4. SSI requests additional time in order to investigate the allegations set

        forth in the complaint and prepare a response. The undersigned

        conferred with counsel for Plaintiff, who indicated that Plaintiff does

        not consent to the requested extension.

     5. A proposed Order accompanies this Motion.



Dated: March 17, 2021                     Respectfully submitted,

                                          /s/ Preston H. Heard
                                          Preston H. Heard
                                          Georgia Bar No. 476319
                                          WOMBLE BOND DICKINSON (US) LLP
                                          271 17th Street, NW, Suite 2400
                                          Atlanta, GA 30363
                                          Tel: (404) 872-7000
                                          Email: preston.heard@wbd-us.com

                                          Attorney for Defendant Seoul
                                          Semiconductor, Inc.




                                           2
                          CERTIFICATE OF SERVICE

      I hereby certify that on this date I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to all attorneys of record.


      This 17th day of March, 2021.


                                            /s/Preston H. Heard
                                            Preston H. Heard
                                            Georgia Bar No. 476319




                                              3
